LYONS, Justice.
The petition for the writ of certiorari is denied.
Our denial of the petition should not be taken as approval of the following statement in the Court of Criminal Appeals’ opinion:
“When the evidence shows only that blacks were struck and that a greater percentage of blacks sat on the jury than sat on the lawfully established veni-re, an inference of discrimination has not been created.’ Edwards [v. State], 628 So.2d [1021, 1024 (Ala.Crim.App.1993) ], quoting Harrell v. State, 571 So.2d 1270, 1271 (Ala.1990).”
Young v. State, 724 So.2d 69, 74 (Ala.Crim. App.1998). This Court expressly overruled that statement of law in Ex parte Thomas, 659 So.2d 3 (Ala.1994).
WRIT DENIED.
HOOPER, C.J., and HOUSTON, COOK, and JOHNSTONE, JJ., concur.